DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 27-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan Srinivasan Vajapeyam, Hao Xu and Wanshi Chen, application no. 2016/0295609, hereinafter known as Xu in view of Liu et al, application no. 2015/0304024, hereinafter known as Liu.

As to claim 1,  Xu discloses a resource allocation method, comprising: receiving, by a terminal device, a first correspondence relationship and a second correspondence relationship broadcast by a network device, wherein the first correspondence relationship comprises a correspondence relationship between a value range of channel state information and a grade corresponding to the terminal device, and the second correspondence relationship comprises a correspondence relationship between the grade corresponding to the terminal device and a set of uplink transmission resources (Xu, Figure 2; first correspondence: [0073]-[0075], receiving CE level information to send PRACH by terminal; [0076], PRACH index list indicating CE level;  [0079], coverage enhancement CE based on Channel State); [0092], CE level with thresholds for each level; [0108]; Second correspondence includes associating PRACH level to be used with terminal type or category); determining, by the terminal device, a value of channel state information of the terminal device, and determining, by the terminal device, the type or category corresponding to the terminal device according to the value of channel state information of the terminal device and the first correspondence relationship (Xu, [0005], [0020], [0072],  terminal category or type associating with coverage enhancement level); and determining, by the terminal device, a set of the uplink transmission resources corresponding to the terminal device according to the terminal type corresponding to the terminal device and the second correspondence relationship, and selecting, by the terminal device, an uplink transmission resource from the determined set of the uplink transmission resources (Xu, [0072], terminal selecting CE level based on channel condition, associated CE level with a PRACH index; figure 17, determining PRACH with CE level for device and sending PRACH in the uplink and associating PRACH with terminal category or type).  Xu discloses terminal type or category for associating terminal with PRACH resources ([0108]).  Xu does not expressly disclose however Liu discloses a grade level for terminal that is used to select PRACH is based on ability of UL communication resources of the terminal (Liu, [0011]-[0013], sorting  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu to include the limitations of a grade level for terminal that used to select PRACH is based on quality of UL communication resources of the terminal as taught by Liu. Associating a terminal with higher quality resources with higher quality of PRACH enables higher-level terminals to communicate more effectively. 

As to claim 2, Xu and disclose the method of claim 1. Xu does not disclose however discloses wherein a higher the grade corresponding to the terminal device in the second correspondence relationship, higher a quality of an uplink transmission resource included in the set of the uplink transmission resources corresponding to the grade (Liu, [0011]-[0013], sorting and allocating communication resources to terminal based on grade of terminal which is further based on communication ability of terminals; Ability is further categorized into types of standard metrics that communicate with particular resources). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xu to include the limitations wherein a higher the grade corresponding to the terminal device in the second correspondence relationship, higher a quality of an uplink transmission resource included in the set of the uplink transmission resources corresponding to the grade as taught by Liu. Associating a terminal with higher quality resources with higher quality of PRACH enables higher-level terminals to communicate more effectively. 

As to claim 3, Xu discloses receiving, by the terminal device, an updated first correspondence relationship broadcast by the network device; and determining, by the terminal device, the grade corresponding to the terminal device according to the value of the channel state information of the terminal device and the updated first correspondence relationship (Xu, [0065], [0084], Plural attempts at connecting to the network with PRACH; figure 4, [0096]-[0098], Feedback from terminal to network on plural possible CE levels that the network used to updates CE).

As to claim 4, Xu discloses reporting, by the terminal device, a value of the channel state information of the terminal device to the network device, wherein a reported value of channel state information is used for the network device to update the first correspondence relationship (Xu, figure 4, [0096]-[0098], Feedback from terminal to network on plural possible CE levels that the network used to updates CE).

As to claim 5, Xu discloses wherein the channel state information includes one or a combination of following: a received power of reference signals, a received strength of pilot signals, and a signal-to-noise ratio (Xu, [0079], CE level based on power level).

As to claim 6, Xu discloses wherein the uplink transmission resources include one or a combination of following: time domain resources, frequency domain resources, and code domain resources (Xu, [0079], [0092], PRACH comprised of time and frequency resources). 

As to claim 9, the claim is rejected as applied to claim 1 above by Xu in view of Liu.  The method of claim 1 as recited in figures14-21, figure 5 and [0072]-[0108] are performed between a terminal and network as known in the art. Where uplink communication of PRACH is performed by the terminal based on allocation of resources with associated Coverage Enhancement level and PRACH index as provided by the network in downlink. 

As to claims 27 and 29, the claims are rejected as applied to claim 1 and 2 respectively above by Xu in view of Liu. 

As to claims 28 and 30, the claims are rejected as applied to claim 1 and 2 respectively above by Xu in view of  Liu.  The method of claim 1 as recited in figures14-21, figure 5 and [0072]-[0108] are performed between a terminal and network as known in the art. Where uplink communication of PRACH is done by the terminal based on allocation of resources with associated Coverage Enhancement level and PRACH index as provided by the network in downlink. 

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180205497 A1		WANG; Renqiu et al.
US 20110176500 A1		Wager; Stefan et al.
US 20110116460 A1		Kovvali; Surya Kumar et al.
US 20130136068 A1		Johansson; Bernt et al.
US 20160285683 A1		ULRICH; Thomas et al.
US 20070032200 A1		Taneja; Mukesh
US 20120051299 A1		THAKOLSRI; Srisakul et al.
US 20130065631 A1		Lu; Chenhong
US 20170332247 A1		HUA; Meng et al.
US 20050105503 A1		Cayla, Stephane et al.
US 20120057541 A1		Choi; Eun-Ho et al
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467